 In the Matter Of HEARST PUBLISHING COMPANY, SEATTLE POST-INTEL-LIGENCERBRANCH, EMPLOYER,andINTERNATIONAL BROTHERHOOD OFFIREMEN ANDOILERS, LOCAL 193, AFL, PETITIONERCase No. 19-RG-63.Decided May 10, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before PatrickWalker, hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.`2.The following labor organizations claim to represent employeesof the Employer : International Brotherhood of Firemen and Oilers,Local 193, AFL, herein called the petitioner, and Building ServiceEmployees' International Union, Local 6, AFL, herein called theIntervenor.3.No question of representation exists concerning the representa-tion of employees of the Employer, within themeaning of Section 9(c) (1) and Section2 (6) and(7) of the Act for the followingreasons:The Petitioner contends that the Employer's stationaryengineersand firemen constitute a separate unit for purposes of collective bar-gaining.The Employer and the Intervenor oppose the establishment of the proposed unit on the ground that it consists of employeeswho are covered by a presentlyexistingcontract between the Em-ployer and the Intervenor.This proceeding is concerned only with the Employer's operationsin Seattle,Washington, where the Employer publishes and distributesdaily newspapers at a plant located on Sixth and Wall Streets.This83 N. L.R. B., No. 70.449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant is newly constructed and has been occupied by the Employersince its completion on December 7, 1948.Before that date, the Em-ployer's business was conducted in a building at Sixth and PineStreets, Seattle.In March 1948, 10 months before moving to its present location, theEmployer entered into a contract for a 3-year term which covered theEmployer's janitors and elevator operators."The janitors performedthe usual duties of such employees except that three of them alsotended the boilers which heated and ventilated the building.Fortheir firemen duties, which they performed in shifts for a few minuteseach hour, the three janitors each held a fifth grade operating en-gineer's license as required by the city of Seattle.The contract betweenthe Employer and the Intervenor takes cognizance of the additionalresponsibilities of the janitors who performed duties as firemen andprovides that "any employee whose duties require that he hold anoperating engineer's license shall be paid fifty cents ($.50) per dayin addition to the (prescribed pay for janitors)."When the Employer moved to its present new quarters, it was re-quired by the city to assign only employees with 3rd grade engineer'slicenses to tend the boilers on the premises.There are three low pres-sure boilers in the new plant which are used for heating and ventilatingpurposes although only one is in operation at a time.2 In order tocontinue in their jobs as boiler attendants at the new plant, the threejanitor-firemen each applied for and received a third grade engineer'slicense from the city.These three men together with two other em-ployees who also hold third grade engineers' licenses now operate theboilers in the new plant on a shift basis.These five engineers are thegroup herein sought by the Petitioner.The requested employees work under the direction of the assistantbuilding superintendent who also supervises the elevator operatorsand janitors.Their duties, like those of the janitor-firemen at the oldplant do not require highly specialized skills.They merely check theboiler equipment every 20 minutes to see if it is functioning properly,and clean the boiler room.They do not make repairs on boilers.Whenever repairs are necessary, the firm from which the boilers werepurchased is called in.The Petitioner does not dispute the fact that the contract currentlyin effect between the Employer and the Intervenor covered the janitor-firemen at the old plant. It contends, however, that the contract doesnot include the employees Petitioner would represent because theyare a more highly skilled group than the classifications covered by thecontract.We do not agree with this contention. Although more train-The contract also provided for its automatic renewal.2 Only a small boiler is used in summer,and ofthe othertwo, one serves as a stand-by. HEARST PUBLISHING COMPANY451ing is required of an applicant for a third grade engineer's licensethan for a fifth grade license, it is not the equivalent of apprenticetraining.In fact, the janitor-firemen at the old plant were qualifiedto pass the examination for a third grade license after a few weeks'study.Moreover, the Contract does not denote what grade license theoperating engineers within its coverage shall hold. It merely indi-cates that it includes employees who hold operating engineer's licenses.That the Employer's boiler room attendants held fifth grade engineers'licenses at the time the contract was executed does not, in our opinion,justify the conclusion that such employees with third grade licensesare excluded from the contract especially, where here, neither grouppossesses distinct craft skills.Upon the basis of all the foregoing facts, we find that the contractbetween the Employer and the Intervenor includes the employeeswhom the Petitioner seeks to represent and since this contract is toremain in effect until March 1951, it constitutes a bar to the presentproceeding.Accordingly, we shall order that the petition be dismissed.ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is, dis-missed.